Citation Nr: 1704454	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  00-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, including as secondary to service-connected minimal levoscoliosis upper lumbar spine (lumbar spine disability).  

2.  Entitlement to service connection for hypertension, including as secondary to the service-connected lumbar spine disability. 

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to the service-connected lumbar spine disability. 

4.  Entitlement to service connection for diabetes mellitus, including as secondary to the service-connected lumbar spine disability.

5.  Entitlement to an initial evaluation higher than 20 percent for a lumbar spine disability.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Veteran represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran had active duty from October 1960 to October 1962 and from June 11, 1963 to June 16, 1963.  

These matters come before the Board of Veterans' Appeals Board from an August 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to service connection for a lumbar spine disability, osteoarthritis, hypertension, COPD, and diabetes mellitus.

In two separate decisions, both dated in December 2008, the Board denied entitlement to service connection for a low back disorder, osteoarthritis, hypertension, COPD, diabetes mellitus, a bilateral hip disability, residuals of pneumonia and a right knee disability.  The Veteran subsequently appealed those decisions to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, a Joint Motion For Remand was brought before the Court.  In an Order dated that same month, the Court dismissed the issues of service connection for a bilateral hip disability, residuals of pneumonia, and a right knee disability, and vacated the December 2008 Board decisions regarding all other issues, pursuant to the Joint Motion, and remanded issues 1-4 listed on the initial page of this action, along with the issue of service connection for a lumbar spine disability to the Board for further appellate review consistent with its Order.  

Pursuant to the Court's Order, the Board remanded the case in April 2010 to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed part of the additional development as directed, granted the lumbar spine disability claim, and continued to deny the osteoarthritis, hypertension, COPD, and diabetes mellitus claims.  

In a July 2011 rating decision, the AMC granted entitlement to service connection for a lumbar spine disability, and assigned an initial 20 percent rating, effective in January 2000.  The Veteran appealed the assigned initial rating and effective date.  

In November 2011 and December 2014, the Board remanded the case for further development.  The issue of entitlement to an earlier effective date for the grant of service connection for a lumbar spine disability was denied in the Board's December 2014 decision.  


FINDING OF FACT

in January 2017, the Board was notified by the RO that the Veteran died in December 2016.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).  


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


